Exhibit 10.1
EXECUTION VERSION
 
THIRD AMENDMENT TO
CREDIT AGREEMENT
dated as of
August 5, 2010
among
PETROQUEST ENERGY, INC.,
as Parent,

PETROQUEST ENERGY, L.L.C.,
as Borrower,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

and
The Lenders Party Hereto
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Syndication Agent,
and
BANK OF AMERICA, N.A.,
as Documentation Agent
 
J.P. MORGAN SECURITIES INC. and CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
Co-Lead Arrangers
 

 



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”) dated as
of August 5, 2010, is among PETROQUEST ENERGY, INC., a Delaware corporation, as
the Parent, PETROQUEST ENERGY, L.L.C., a Louisiana limited liability company, as
the Borrower, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and the
Lenders party hereto.
R E C I T A L S
     A. The Parent, the Borrower, the Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of October 2, 2008, as amended
by that certain First Amendment to Credit Agreement dated as of March 24, 2009
and that certain Second Amendment to Credit Agreement dated as of September 30,
2009 (as amended, the “Credit Agreement”), pursuant to which the Lenders have
made certain loans to and extensions of credit for the account of the Borrower.
     B. The Borrower has notified the Administrative Agent that it plans to
issue up to $200,000,000 of new Debt the proceeds of which new Debt shall be
used to prepay the Senior Notes and for general corporate purposes. The Borrower
has provided to the Administrative Agent a copy of the preliminary prospectus
supplement with respect to the proposed issuance of such new Debt (the “Senior
Notes Refinancing Debt Preliminary Prospectus Supplement”).
     C. The Borrower has requested that certain provisions of the Credit
Agreement be amended in order to accommodate the foregoing transaction, and the
Required Lenders have agreed to such amendments.
     D. NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article and section references in this Third Amendment
refer to articles and sections of the Credit Agreement.
Section 2. Amendments to Credit Agreement.
     2.1 Amendments to Section 1.02.
     (a) The definition of “Agreement” is hereby amended and restated as
follows:
     “Agreement” means this Credit Agreement, as amended by the First Amendment,
the Second Amendment and the Third Amendment, as the same may from time to time
be further amended, modified, supplemented or restated.
          (b) The definition of “Permitted Refinancing Debt” is hereby amended
by restating clause (a) thereof as follows:

 



--------------------------------------------------------------------------------



 



“(a) such new Debt (i) if such new Debt refinances the Senior Notes and is
issued on or before May 15, 2011, is in an aggregate principal amount not in
excess of $200,000,000, or (ii) otherwise, is in an aggregate principal amount
not in excess of the sum of (x) the aggregate principal amount then outstanding
of the Refinanced Debt (or, if the Refinanced Debt is exchanged or acquired for
an amount less than the principal amount thereof to be due and payable upon a
declaration of acceleration thereof, such lesser amount) and (y) an amount
necessary to pay any fees and expenses including premiums, related to such
exchange or refinancing;”
(c) The definition of “Third Amendment” is hereby added where alphabetically
appropriate to read as follows:
     “Third Amendment” means the Third Amendment to Credit Agreement dated as of
August 5, 2010 among the Parent, the Borrower, the Administrative Agent and the
Lenders party thereto.
     2.2 Amendment to Section 3.04(c). Section 3.04(c)(ii) is hereby amended and
restated as follows:
“(ii) Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.07 or Section 8.13(c), if the total Revolving
Credit Exposures exceeds the redetermined or adjusted Borrowing Base, then the
Borrower shall (A) prepay the Borrowings in an aggregate principal amount equal
to such excess, (B) within 60 days of such redetermination or adjustment,
provide Engineering Reports on additional Oil and Gas Properties not evaluated
in the most recent Reserve Report having a loan value, as determined by the
Required Lenders, equal to at least such deficiency, and (C) if any excess
remains after prepaying all of the Borrowings as a result of an LC Exposure, pay
to the Administrative Agent on behalf of the Lenders an amount equal to such
excess to be held as cash collateral as provided in Section 2.08(j). The
Borrower shall be obligated to make such prepayment and/or deposit of cash
collateral pursuant to clause (A) or (C) above in three (3) successive
installments, each in an amount equal to one-third of such excess, due 60, 90
and 120 days, respectively, from the date of its receipt of the New Borrowing
Base Notice; provided that all payments required to be made pursuant to this
Section 3.04(c)(ii) must be made on or prior to the Termination Date.”
     2.3 Amendment to Section 8.14(a). Section 8.14(a) is hereby amended and
restated as follows:
“(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.12(c)(vi)) to ascertain

2



--------------------------------------------------------------------------------



 



whether the Mortgaged Properties represent at least 85% of the total value of
the Oil and Gas Properties evaluated in the most recently completed Reserve
Report after giving effect to exploration and production activities,
acquisitions, dispositions and production. In the event that the Mortgaged
Properties do not represent at least 85% of such total value, then the Borrower
shall, and shall cause the Borrower’s Subsidiaries to, grant, within thirty
(30) days of delivery of the certificate required under Section 8.12(c) or on
the date of the delivery of the additional Engineering Reports under
Section 3.04(c)(ii)(B), to the Administrative Agent as security for the
Indebtedness a first-priority Lien interest (provided that Excepted Liens of the
type described in clauses (a) to (d) and (f) of the definition thereof may
exist, but subject to the provisos at the end of such definition) on additional
Oil and Gas Properties not already subject to a Lien of the Security Instruments
such that after giving effect thereto, the Mortgaged Properties will represent
at least 85% of such total value. All such Liens will be created and perfected
by and in accordance with the provisions of deeds of trust, security agreements
and financing statements or other Security Instruments, all in form and
substance reasonably satisfactory to the Administrative Agent and in sufficient
executed (and acknowledged where necessary or appropriate) counterparts for
recording purposes.”
     2.4 Amendment to Section 9.01(a). Section 9.01(a) is hereby amended by
adding the following proviso at the end thereof:
“ provided that, upon the issuance of any Permitted Refinancing Debt regarding
the Senior Notes, the Senior Notes shall be excluded from the calculation of
Total Debt, for purposes of calculating the financial ratio under this
Section 9.01(a), for a period of sixty (60) days from and after the date of such
issuance.”
     2.5 Amendment to Section 9.04(b). Section 9.04(b) is hereby amended and
restated as follows:
“Redemption of Senior Notes; Amendment of Senior Indenture. The Parent will not,
and will not permit any of its Subsidiaries to, prior to the date that is
ninety-one (91) days after the Maturity Date: (i) call, make or offer to make
any optional or voluntary Redemption of or otherwise optionally or voluntarily
Redeem (whether in whole or in part) the Senior Notes or any Permitted
Refinancing Debt in respect thereof; provided that the Borrower and/or the
Parent may prepay the Senior Notes with the proceeds of any Permitted
Refinancing Debt or with the net cash proceeds of any sale of Equity Interests
(other than Disqualified Capital Stock) of the Parent, including any repayment
by a call of such Senior Notes prior to May 15, 2011, following the completion
of a tender offer which is substantially concurrent with the incurrence of such
Permitted Refinancing Debt; or (ii) amend, modify, waive or otherwise change,
consent or agree to any amendment, modification, waiver or other change to, any
of the

3



--------------------------------------------------------------------------------



 



terms of the Senior Notes, any Permitted Refinancing Debt or the Senior
Indenture if the effect thereof would be to shorten its maturity or average life
or increase the amount of any payment of principal thereof or increase the rate
or shorten any period for payment of interest thereon.”
Section 3. Acknowledgments. The Administrative Agent hereby agrees and
acknowledges that pursuant to clause (e) of the proviso in the definition of the
term “Permitted Refinancing Debt,” the terms and documentation described in the
Senior Notes Refinancing Debt Preliminary Prospectus Supplement are satisfactory
to the Administrative Agent. The Lenders hereby acknowledge and agree that as
provided in the proviso in the definition of the term “Maturity Date,” upon the
prepayment of the Senior Notes with the proceeds of Permitted Refinancing Debt,
in accordance with the terms of the Credit Agreement, as amended hereby, the
Maturity Date shall be October 2, 2013.
Section 4. Conditions Precedent. This Third Amendment shall not become effective
until the Administrative Agent shall have received from the Required Lenders,
the Borrower and each Guarantor, counterparts (in such number as may be
requested by the Administrative Agent) of this Third Amendment signed on behalf
of such Persons.
     The Administrative Agent is hereby authorized and directed to declare this
Third Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4. Such declaration shall be final,
conclusive and binding upon all parties to the Credit Agreement for all
purposes.
Section 5. Miscellaneous.
     5.1 Confirmation. The provisions of the Credit Agreement, as amended by
this Third Amendment, shall remain in full force and effect following the
effectiveness of this Third Amendment.
     5.2 Ratification and Affirmation; Representations and Warranties. Each of
the Borrower and each Guarantor hereby (a) ratifies and affirms its respective
obligations under, and acknowledges, renews and extends its respective continued
liability under, each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party remains in full force and effect, except as
expressly amended hereby, notwithstanding the amendments contained herein and
(b) represents and warrants to the Lenders that, as of the date hereof, after
giving effect to the terms of this Third Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default has occurred and is continuing and
(iii) no Material Adverse Effect shall have occurred.
     5.3 Loan Document. This Third Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

4



--------------------------------------------------------------------------------



 



     5.4 Counterparts. This Third Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Third Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
     5.5 NO ORAL AGREEMENT. THIS THIRD AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES
PAYABLE TO THE ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND
ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF. THIS THIRD AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     5.6 GOVERNING LAW. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
     5.7 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with this Third Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
     5.8 Severability. Any provision of this Third Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     5.9 Successors and Assigns. This Third Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
[SIGNATURES BEGIN NEXT PAGE]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
be duly executed as of the date first written above.

          BORROWER:  PETROQUEST ENERGY, L.L.C.
      /s/ J. Bond Clement       J. Bond Clement      Executive Vice President,
Chief Financial Officer and Treasurer      PARENT:  PETROQUEST ENERGY, INC.
      /s/ J. Bond Clement       J. Bond Clement      Executive Vice President,
Chief Financial Officer and Treasurer      GUARANTOR:  TDC ENERGY, LLC
      /s/ J. Bond Clement       J. Bond Clement      Executive Vice President,
Chief Financial Officer and Treasurer     

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT:
AND LENDER  JPMORGAN CHASE BANK, N.A.
individually, as a Lender, as Administrative Agent and as Issuing Bank
      By:   /s/ Jo Linda Papadakis        Name:   Jo Linda Papadakis       
Title:   Vice President     

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



          LENDER:  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
      By:   /s/ Tom Byargeen        Name:   Tom Byargeen        Title:  
Managing Director              By:   /s/ Sharada Manne         Name:   Sharada
Manne        Title:   Director     

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



          LENDER  BANK OF AMERICA, N.A.
      By:   /s/ Sandra M. Serie        Name:   Sandra M. Serie        Title:  
Vice President     

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



          LENDER:  WELLS FARGO BANK, N.A.
      By:   /s/ Scott Hodges        Name:   Scott Hodges       Title:   Director
   

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



          LENDER:  WHITNEY NATIONAL BANK
      By:   /s/ John B. Lane       Name:   John B. Lane       Title:   Senior
Vice President    

Signature Page to Third Amendment

 